Citation Nr: 1215727	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for claimed bilateral hearing loss. 

2.  Entitlement to service connection for a claimed left shoulder disability, to include as secondary to the service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for a claimed right shoulder disability, to include as secondary to the service-connected type II diabetes mellitus. 

4.  Entitlement to service connection for a claimed spine disability. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 1970, including in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the RO. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

In April 2012, the Veteran raised the issue of service connection for tinnitus.  That issue has not yet been addressed by the RO and is referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

The issues of service connection for spine and shoulder disorders are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.    


FINDING OF FACT

The currently demonstrated bilateral hearing disability is shown as likely as not to have had its clinical onset during service incident to the Veteran's exposure to excessive and harmful noise in connection with duties in the infantry to include while serving in the Republic of Vietnam. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in December 2007, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  

The December 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA audiological examination in June 2008.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate clinical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In April 2012, the Veteran's representative argued that the June 2008 VA audiological examination "lacked credibility" because the examiner reported that the Veteran worked as a millwright before being drafted into service and a self-report of medical history completed in May 1969 stated that he had worked as a draftsman.  

While a discrepancy between these two documents clearly exists, the History of Military, Occupational and/or Recreational Noise Exposure section of June 2008 VA examination was based on a review of the claims folder and an interview with the Veteran.  

Since the Veteran is competent to report his own history of noise exposure and employment, the discrepancy between the two documents does not render the examination report inadequate.  In any event, as the VA examiner found that the Veteran entered service with normal hearing, the argument that he did not have pre-existing hearing loss is moot. 

The Veteran's representative also argued that the Veteran's service treatment records document that his hearing worsened during service.  In reaching this conclusion the representative compared the Veteran's in-service audiometric test results and added the variations in pure tone thresholds across multiple frequencies.  

As an initial matter, the Board notes that hearing loss is not established by adding puretone thresholds across multiple frequencies.  See 38 C.F.R. § 3.385.   

The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA will be deferred, pending completion of additional requested development 


II. Bilateral hearing loss 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for sensorineural hearing loss may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Here, the Veteran argues that his bilateral hearing loss is the result of his service in the Republic of Vietnam.  Specifically, the Veteran stated that he experienced acoustic trauma due to "shooting the LAW weapon" while in Vietnam.  See the July 2008 Substantive Appeal. 

While the Veteran's service treatment records are negative for any complaints or treatment for hearing problems, the Board observes that his DD Form 214 documents his service in the Republic of Vietnam, and that he served with light weapons infantry.  

Based on the Veteran's military occupational specialty and the location of his service, the Veteran's contentions regarding his in-service acoustic trauma are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated.  

Moreover, on careful review of the record, the Board notes that the report of the separation examination from service performed in August 1970 contains an entry that the Veteran had a high frequency hearing loss.  

Currently, the Veteran has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See the June 2008 VA examination.  A current disability has therefore been demonstrated.

As noted, the first two Shedden elements have been met.  With respect to the third Shedden element (a competent and credible nexus), the Veteran was provided with a VA examination in June 2008.  

After reviewing the Veteran's claims folder and conducting an audiological examination, the examiner stated that, while the Veteran was exposed to combat noise, his in-service hearing evaluations were normal.  As noted, this statement is not accurate.  

Accordingly, the VA examiner's opinion that the Veteran's current disability was not caused by or the result of the noise trauma he experienced during service must be rejected without further comment.  

Moreover, to the extent that the Veteran asserts having had a hearing loss since service, the Board finds these statements to be credible and consistent with the evidence on file and to be sufficient to establish a continuity of symptomatology beginning with his initial noise exposure in service.  

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing disorder as likely as not had it clinical onset during service as the result of harmful noise exposure as would be consistent with the Veteran's service with the infantry and in the Republic of Vietnam.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for bilateral hearing loss is granted. 



REMAND

The Veteran contends that he developed a back disability as a result of his service in the Republic of Vietnam.  Specifically, the Veteran has alleged that the weight of the back pack he wore while on patrol in Vietnam has "contributed to the arthritis in [his] back."  See the July 2008 Substantive Appeal. 

The Veteran's service treatment records indicate that he entered service with mild dorsal kyphosis.  The remainder of his service treatment records are negative for any complaints of back pain or treatment for a spine disability.  His separation examination did not reveal any spine abnormalities. 

Although the Veteran was afforded a VA examination in July 2008, the claims folder was not reviewed by the examiner.  As a result, the examiner was apparently unaware of the Veteran's preexisting spine disability and did not comment on whether his dorsal kyphosis was aggravated during service. 

Accordingly, and based on the record, the issue of service connection for a back disability contains a medical question which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern whether the Veteran's preexisting disability underwent a permanent increase in severity during active duty, and if so, whether any increase this disability is due to the natural progress of the disease.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

With respect to the Veteran's claimed shoulder disability, the Veteran has submitted an excerpt from a medical treatise which states that "frozen shoulder commonly occurred in 10 to 20 percent of individuals with diabetes."  

A December 2006 private treatment record from Dr. A.G.P. indicates that the Veteran's adhesive capsulitis in the right shoulder developed after he threw a rock at a cat.   

Accordingly, the question of whether the Veteran's diagnosed shoulder disability was caused or aggravated (permanently worsened beyond normal progression) by his service-connected type II diabetes mellitus must be answered by an appropriate qualified medical professional.  A medical examination is therefore necessary.  See McLendon, supra. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish that the claimed shoulder disability was caused or aggravated by his service-connected type II diabetes mellitus. 

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed spine disability.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner is asked to opine as to whether the Veteran's pre-existing dorsal kyphosis underwent a permanent increase in severity during a period of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Once the above action has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed shoulder disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current shoulder disability is due to an injury or other event of the Veteran's period of active service or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected type II diabetes mellitus. 

If the Veteran is found to have a shoulder disability that is aggravated by the service-connected type II diabetes mellitus, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

4.  After completing all indicated development, the RO then should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


